DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

	In response to the Amendment received on 5/12 and 18/2022, 
The Declaration under 37 CFR 1.132 filed 5/12 and 18/2022 is sufficient to overcome the rejection of claims 2-52 under pre-AIA  35 U.S.C. 102(b) based upon Vo-Dinh (9,526,913; 9,526,914; 10,384,071; 9,302,116; and 10,492,296).  


Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 5/12 and 18/2022, with respect to the rejection(s) of claim(s) 2-52 have been fully considered and are persuasive-in-part.  The rejection claims 2-52 under pre-AIA  35 U.S.C. 102(b) under Vo-Dinh et al (9,302,116; 9,526,913; 9,526,914; 10,384,071; 10,492,296) has been withdrawn.  The Declaration was sufficient to remove said patents as prior art.  
The double patenting rejections over co-pending patent application US2018/0344850 still stands since US2 018/0344850 has been patented since the mailing of the last office action, as 11,207,409 and therefore is still pending.  The double patenting rejections over US2020/0009398 and US2020/0222711 are, also, still pending per MPEP 804.  Please find below.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-52 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. US2018/0344850 (claims 1-75); US2020/009398 (claims 1-38); and US2020/0222711 (claims 1-1, 40-18, 20-29; 31. 34-37, 43-44, 49, 52, 63-67, 72-77, 79-80, 83-84, 86-87, 88, 99-100, 102, 112-117, 121-129, 136-137, and 142). Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  The instant claims set forth a method for treating a disease, disorder, or condition in a subject while said co-pending sets forth systems treating humans or animals (subjects) having diseases, disorders or conditions.  Said systems share in common with the instant method providing a photoactivatable drug for treating said diseases/disorders or conditions in combination with an energy emitting particles and exposing said subject to a source of energy generation which emits electromagnetic energy to directly or indirectly treat said conditions.  The primary difference is said instant claims require an inhalation method for supplying the photoactivatable pharmaceutical agent with or without said energy emitting particle to the subject.  However, each system requires a device which supplies said photoactivable agent and the instant claims set forth said inhalation method can be a nebulizer, which is a device.  Therefore, overlap in subject matter.  All applications set forth the same photoactivatable pharmaceutical agents and the same energy emitting particles in dependent claims.  Thus, overlap exist between all copending applicant and as such, it is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc